
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.32



FORM OF
GUARANTOR SECURITY AGREEMENT


        THIS SECURITY AGREEMENT (the "Security Agreement") is made and dated as
of the 3rd day of September, 2002 by and between                        ,
a                         corporation ("Company"), and BANK OF THE WEST, doing
business as UNITED CALIFORNIA BANK (the "Lender").


RECITALS


        A.    Pursuant to that certain Credit Agreement dated of even date
herewith by and between Diedrich Coffee, Inc., a Delaware corporation (the
"Borrower") and the Lender (as amended, extended and replaced from time to time,
the "Credit Agreement," and with capitalized terms not otherwise defined herein
used with the meanings given such terms in the Credit Agreement) the Lender has
agreed to extend credit to the Borrower from time to time.

        B.    As a condition precedent to the Lender's obligation to extend
credit under the Credit Agreement, Company entered into that certain Guaranty
dated as of even date herewith (the "Guaranty"), pursuant to which Company
guaranteed the Obligations of the Borrower under the Credit Agreement on the
terms and conditions set forth therein.

        C.    As security for the payment and performance of the Secured
Obligations (as defined in Paragraph 3 below), Company is required to execute
and deliver this Security Agreement, and to grant to the Lender and to create a
security interest in certain property of Company, as hereinafter provided.

        NOW, THEREFORE, in consideration of the above Recitals and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:


AGREEMENT


        1.    Grant of Security Interest.    Company hereby pledges, assigns and
grants to the Lender a security interest in the property described in
Paragraph 2 below (collectively and severally, the "Collateral") to secure
payment and performance of the Secured Obligations.

        2.    Collateral.    The Collateral shall consist of all right, title
and interest of Company in and to the following:

        (a)  One hundred percent (100%) of all shares of capital stock, now
owned or hereafter acquired by the Company of each now existing and hereafter
formed or acquired directly owned Subsidiary of the Company, together with, in
all cases, all new, substituted and additional securities at any time issued
with respect thereto (collectively and severally, the "Pledged Shares") with all
the Pledged Shares in existence as of the date hereof being listed and described
on Schedule 1 hereto);

        (b)  All now existing and hereafter arising rights of the holder of
Pledged Shares with respect thereto, including, without limitation, all voting
rights and all rights to cash and noncash dividends and other distributions on
account thereof;

        (c)  All now existing and hereafter arising accounts, chattel paper,
documents, instruments, letter-of-credit rights, commercial tort claims, and
general intangibles (as those terms are defined in the California Uniform
Commercial Code as in effect from time to time (the "Code")) of Company, whether
or not arising out of or in connection with the sale or lease of goods or the
rendering of services, and all rights of Company now and hereafter arising in
and to all security agreements, guaranties, leases and other writings securing
or otherwise relating to any such accounts, chattel paper, documents,
instruments, letter-of-credit rights, commercial tort claims and general
intangibles;

--------------------------------------------------------------------------------




        (d)  All inventory of Company, now owned and hereafter acquired,
wherever located, including, without limitation, all merchandise, goods and
other personal property which are held for sale or lease or leased by Company or
to be furnished under a contract of service, all raw materials, work in process,
materials used or consumed in Company's business and finished goods, all goods
in which Company has an interest in mass or a joint or other interest or gifts
of any kind (including goods in which Company has an interest or right as
consignee), and all goods which are returned to or repossessed by Company,
together with all additions and accessions thereto and replacements therefor and
products thereof and documents therefor;

        (e)  All equipment of Company, now owned and hereafter acquired,
wherever located, and all parts thereof and all accessions, additions,
attachments, improvements, substitutions and replacements thereto and therefor,
including, without limitation, all machinery, tools, dies, blueprints,
catalogues, computer hardware and software, furniture, furnishings and fixtures;

        (f)    All now existing and hereafter acquired Computer Hardware and
Software Collateral, Copyright Collateral, Patent Collateral, Trademark
Collateral and Trade Secrets Collateral (as those terms are defined in
Paragraph 16 below) (collectively, the "Intellectual Property Collateral");

        (g)  All deposit accounts, now existing and hereafter arising or
established, maintained in Company's name with any financial institution, and
any and all funds at any time held therein and all certificates, instruments and
other writings, if any, from time to time representing, evidencing or deposited
into such accounts, and all interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the foregoing;

        (h)  All of Company's right, title and interest in and to (but not
Company's obligations under) all now existing and hereafter arising contracts
and agreements to which Company is party, including, without limitation, each of
the agreements listed on Schedule 2 hereto, in each case as such agreements may
be amended, supplemented or otherwise modified from time to time (such
agreements, as so amended, supplemented or modified, individually, an "Assigned
Agreement," and, collectively, the "Assigned Agreements"), including, without
limitation, all rights of Company to receive moneys due and to become due under
or pursuant to the Assigned Agreements, all rights of Company to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect to the
Assigned Agreements, all claims of Company for damages arising out of or for
breach of or default under the Assigned Agreements, and all rights of Company to
terminate, amend, supplement or modify the Assigned Agreements, to perform
thereunder and to compel performance and otherwise exercise all remedies
thereunder; provided, however, that with respect to any such contract or
agreement where the grant of a security interest in Company's right, title and
interest therein is prohibited by the terms thereof, or would give any other
party the right to terminate its obligations thereunder, or is not permitted
because any necessary consent to such grant has not been obtained, the
Collateral shall include only the rights of Company to receive moneys due and to
become due, if any, under or pursuant to such contract or agreement;

        (i)    All now existing and hereafter acquired books, records, writings,
data bases, information and other property relating to, used or useful in
connection with, embodying, incorporating or referring to, any of the foregoing
Collateral;

        (j)    All other property of Company now or hereafter in the possession,
custody or control of the Lender, and all property of Company in which the
Lender now has or hereafter acquires a security interest;

        (k)  All now existing and hereafter acquired cash and cash equivalents
held by Company not otherwise included in the foregoing Collateral; and

2

--------------------------------------------------------------------------------




        (l)    All products and proceeds of the foregoing Collateral. For
purposes of this Security Agreement, the term "proceeds" shall have the meaning
provided in the Code, and also includes any voluntary or involuntary
disposition, and all rights to payment, including return premiums, with respect
to any insurance.

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and the Company shall not be deemed to have granted a
security interest in, any of the Company's rights or interests in any license,
permit, contract or agreement (or in any Equipment leased or financed
thereunder) to which the Company is a party or any of its rights or interests
thereunder to the extent, but only to the extent, that such a grant would, under
the terms of such license, permit, contract or agreement or otherwise, result in
a breach of the terms of, or constitute a default under any license, permit,
contract or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-401, 9-406(d), 9-407, 9-408 or 9-409
under the Code or any other applicable law (including the Bankruptcy Code) or
principles of equity); provided, that immediately upon the ineffectiveness,
lapse or termination of any such provision, the Collateral shall include, and
the Company shall be deemed to have granted a security interest in, all such
rights and interest as if such provision had never been in effect.

        3.    Secured Obligations.    The obligations secured by this Security
Agreement shall consist of all obligations of Company under the Guaranty and
each other Loan Document, in each case whether now existing or hereafter
arising, voluntary or involuntary, whether or not jointly owed with others,
direct or indirect, absolute or contingent, liquidated or unliquidated, and
whether or not from time to time decreased or extinguished and later increased,
created or incurred (the "Secured Obligations").

        4.    Representations and Warranties.    In addition to all
representations and warranties of Company set forth in the other Loan Documents,
which are incorporated herein by this reference, Company hereby represents and
warrants that:

        (a)  Company is the sole owner of and has good and marketable title to
the Collateral (or, in the case of after-acquired Collateral, at the time
Company acquires rights in the Collateral, except as specifically disclosed on
Schedule 5 hereto.

        (b)  No Person has (or, in the case of after-acquired Collateral, at the
time Company acquires rights therein, will have) any right, title, claim or
interest (by way of security interest or other Lien or charge) in, against or to
the Collateral other than as permitted by the Credit Agreement, except as
specifically disclosed on Schedule 5 hereto.

        (c)  All information heretofore, herein or hereafter supplied to the
Lender by or on behalf of Company with respect to the Collateral is accurate and
complete in all material respects.

        (d)  Company has delivered to the Lender all instruments and chattel
paper (in each case, in excess of $5,000.00) and other items of Collateral in
which a security interest is or may be perfected by possession, together with
such additional writings, including, without limitation, assignments, with
respect thereto as the Lender shall request.

        (e)  The Company is (or, in the case of after-acquired Pledged Shares,
at the time the Company acquires rights therein will be) the record and
beneficial owner of, and has (and will have) good and marketable title to the
Pledged Shares. The Pledged Shares have been (or will be) validly issued and are
(or upon issuance will be) fully paid and non-assessable and there are no (and
in the future will be no) outstanding options, warrants or shareholder or other
similar agreements with respect to the Pledged Shares.

        (f)    All of the trademarks of the Company registered or applied to be
registered with the United States Patent and Trademark Office as of the date
hereof are as set forth on Schedule 3 hereto.

3

--------------------------------------------------------------------------------




        5.    Covenants and Agreements of Company.    In addition to all
covenants and agreements of Company set forth in the other Loan Documents, which
are incorporated herein by this reference, Company hereby agrees, at no cost or
expense to the Lender:

        (a)  To do all acts (other than acts which are required to be done by
the Lender) that may be necessary to maintain, preserve and protect the
Collateral and the first priority, perfected security interest of the Lender
therein.

        (b)  Not to use or permit any Collateral to be used unlawfully or in
violation of any provision of this Security Agreement, any other agreement with
the Lender related hereto, or any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on Company or affecting any of the
Collateral or any contractual obligation affecting any of the Collateral.

        (c)  To pay promptly when due all taxes, assessments, charges,
encumbrances and Liens now or hereafter imposed upon or affecting any
Collateral.

        (d)  To appear in and defend any action or proceeding which may affect
its title to or the Lender's interest in the Collateral.

        (e)  Not to surrender or lose possession of (other than to the Lender),
sell, encumber, lease, rent, or otherwise dispose of or transfer any Collateral
or right or interest therein except as expressly provided herein and in the
other Loan Documents, and to keep the Collateral free of all levies and security
interests or other Liens or charges except as permitted by the Credit Agreement
or otherwise approved in writing by the Lender; provided, however, that, unless
an Event of Default shall have occurred and be continuing, Company may, in the
ordinary course of business, sell or lease any Collateral (1) consisting of
Inventory, or (2) in connection with the closing of a retail store or the sale
of a retail store in accordance with Paragraph 13(p) of the Credit Agreement.

        (f)    To account fully for and promptly deliver to the Lender, in the
form received, all documents, chattel paper in excess of $5,000.00, all stock
certificates evidencing Pledged Shares, instruments in excess of $5,000.00 and
agreements constituting Collateral hereunder, and all proceeds of the Collateral
received, all endorsed to the Lender or in blank, as requested by the Lender,
and accompanied by such stock powers as appropriate and until so delivered all
such documents, instruments, agreements and proceeds shall be held by Company in
trust for the Lender, separate from all other property of Company.

        (g)  To keep separate, accurate and complete records of the Collateral
and to provide the Lender with such records and such other reports and
information relating to the Collateral as the Lender may reasonably request from
time to time.

        (h)  To give the Lender thirty (30) days prior written notice of any
change in Company's chief place of business or legal name or trade name(s) or
style(s) referred to in Paragraph 11 below.

        (i)    To keep the records concerning the Collateral at the location(s)
referred to in Paragraph 11 below and not to remove such records from such
location(s) without the prior written consent of the Lender.

        (j)    To keep the Collateral at the warehouse location(s) referred to
in Paragraph 11 below and not to remove the Collateral from such warehouse
location(s) without the prior written consent of the Lender.

        (k)  To keep the Collateral in good condition and repair and not to
cause or permit any waste or unusual or unreasonable depreciation of the
Collateral.

        6.    Authorized Action by Secured Party.    Company hereby agrees that
following the occurrence and during the continuance of an Event of Default,
without presentment, notice or demand, and without

4

--------------------------------------------------------------------------------

affecting or impairing in any way the rights of the Lender with respect to the
Collateral, the obligations of Company hereunder or the Secured Obligations, the
Lender may, but shall not be obligated to and shall incur no liability to
Company or any third party for failure to, take any action which Company is
obligated by this Security Agreement to do and to exercise such rights and
powers as Company might exercise with respect to the Collateral, and Company
hereby irrevocably appoints the Lender as its attorney-in-fact to exercise such
rights and powers, including without limitation, to:

        (a)  Collect by legal proceedings or otherwise and endorse, receive and
receipt for all dividends, interest, payments, proceeds and other sums and
property now or hereafter payable on or on account of the Collateral.

        (b)  Enter into any extension, reorganization, deposit, merger,
consolidation or other agreement pertaining to, or deposit, surrender, accept,
hold or apply other property in exchange for the Collateral.

        (c)  Insure, process and preserve the Collateral.

        (d)  Transfer the Collateral to its own or its nominee's name.

        (e)  Make any compromise or settlement, and take any action it deems
advisable, with respect to the Collateral.

        (f)    Subject to the provisions of Paragraph 7 below, notify any
obligor on any Collateral to make payment directly to the Lender.

Company hereby grants to the Lender an exclusive, irrevocable power of attorney,
with full power and authority in the place and stead of Company to take all such
action permitted under this Paragraph 6; provided, however, that the Lender
agrees that it shall not exercise such power of attorney unless there shall have
occurred and be continuing an Event of Default. Company agrees to reimburse the
Lender upon demand for any costs and expenses, including, without limitation,
reasonable attorneys' fees, the Lender may incur while acting as Company's
attorney-in-fact hereunder, all of which costs and expenses are included in the
Secured Obligations secured hereby. It is further agreed and understood between
the parties hereto that such care as the Lender gives to the safekeeping of its
own property of like kind shall constitute reasonable care of the Collateral
when in the Lender's possession; provided, however, that the Lender shall not be
required to make any presentment, demand or protest, or give any notice and need
not take any action to preserve any rights against any prior party or any other
person in connection with the Secured Obligations or with respect to the
Collateral.

        7.    Collection of Collateral Payments.    

        (a)  Company shall, at its sole cost and expense, use commercially
reasonable best efforts to obtain payment, when due and payable, of all sums due
or to become due with respect to any Collateral ("Collateral Payments" or a
"Collateral Payment"), including, without limitation, the taking of such action
with respect thereto as the Lender may reasonably request, or, in the absence of
such request, as Company may reasonably deem advisable; provided, however, that
Company shall not, without the prior written consent of the Lender, grant or
agree to any rebate, refund, compromise or extension with respect to any
Collateral Payment or accept any prepayment on account thereof other than in the
ordinary course of Company's business. Upon the request of the Lender made at
any time following the occurrence and during the continuance of an Event of
Default, Company will notify and direct any party who is or might become
obligated to make any Collateral Payment, to make payment thereof to such
accounts as the Lender may direct in writing and to execute all instruments and
take all action required by the Lender to ensure the rights of the Lender in any
Collateral subject to the Federal Assignment of Claims Act of 1940, as amended.

5

--------------------------------------------------------------------------------

        (b)  Upon the request of the Lender made at any time following the
occurrence and during the continuance of an Event of Default, Company will,
forthwith upon receipt, transmit and deliver to the Lender, in the form
received, all cash, checks, drafts and other instruments for the payment of
money (properly endorsed where required so that such items may be collected by
the Lender) which may be received by Company at any time as payment on account
of any Collateral Payment and if such request shall be made, until delivery to
the Lender, such items will be held in trust for the Lender and will not be
commingled by Company with any of its other funds or property. Thereafter, the
Lender is hereby authorized and empowered to endorse the name of Company on any
check, draft or other instrument for the payment of money received by the Lender
on account of any Collateral Payment if the Lender believes such endorsement is
necessary or desirable for purposes of collection.

        (c)  Company will indemnify and save harmless the Lender from and
against all reasonable liabilities and expenses on account of any adverse claim
asserted against the Lender relating to any moneys received by the Lender on
account of any Collateral Payment and such obligation of Company shall continue
in effect after and notwithstanding the discharge of the Secured Obligations and
the release of the security interest granted in Paragraph 1 above.

        8.    Additional Covenants Regarding Intellectual Property
Collateral.    

        (a)  Company shall not, unless it shall either reasonably and in good
faith determine that such Collateral is of negligible economic value to Company
or that there is a valid purpose to do otherwise:

        (1)  Permit any Patent Collateral to lapse or become abandoned or
dedicated to the public or otherwise be unenforceable;

        (2)  (i) Fail to continue to use any of the Trademark Collateral in
order to maintain all of the Trademark Collateral in full force free from any
claim of abandonment for non-use, (ii) fail to maintain as in the past the
quality of products and services offered under all of the Trademark Collateral,
(iii) fail to employ all of the Trademark Collateral registered with any Federal
or state or foreign authority with an appropriate notice of such registration,
(iv) adopt or use any other Trademark which is confusingly similar or a
colorable imitation of any of the Trademark Collateral, (v) use any of the
Trademark Collateral registered with any Federal or state or foreign authority
except for the uses for which registration or application for registration of
all of the Trademark Collateral has been made, or (vi) do or permit any act or
knowingly omit to do any act whereby any of the Trademark Collateral may lapse
or become invalid or unenforceable; or

        (3)  Do or permit any act or knowingly omit to do any act whereby any of
the Copyright Collateral or any of the Trade Secrets Collateral may lapse or
become invalid or unenforceable or placed in the public domain except upon
expiration of the end of an unrenewable term of a registration thereof.

        (b)  Company shall notify the Lender immediately if it knows, or has
reason to know, that any application or registration relating to any material
item of the Intellectual Property Collateral may become abandoned or dedicated
to the public or placed in the public domain or invalid or unenforceable, or of
any adverse determination or development (including the institution of, or any
such determination or development in, any proceeding in the United States Patent
and Trademark Office, the United States Copyright Office or any foreign
counterpart thereof or any court) regarding Company's ownership of any of the
Intellectual Property Collateral, its right to register the same or to keep and
maintain and enforce the same.

        (c)  In no event shall Company or any of its agents, employees,
designees or licensees file an application for the registration of any
Intellectual Property Collateral with the United States Patent

6

--------------------------------------------------------------------------------




and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any. political subdivision thereof, unless it
promptly informs the Lender, and upon request of the Lender, executes and
delivers any and all agreements, instruments, documents and papers as the Lender
may reasonably request to evidence the Lender's security interest in such
Intellectual Property Collateral and the goodwill and general intangibles of
Company relating thereto or represented thereby.

        (d)  Company shall, contemporaneously herewith, execute and deliver to
the Lender such supplemental agreements for filing in the United States Patent
and Trademark Office and United States Copyright Office as the Lender may
require and shall execute and deliver to the Lender any other document required
to acknowledge or register or perfect the Lender's interest in any part of the
Intellectual Property Collateral.

        9.    Administration of the Pledged Shares.    In addition to any
provisions of this Security Agreement which govern the administration of the
Collateral generally, the following provisions shall govern the administration
of the Pledged Shares:

        (a)  Until there shall have occurred and be continuing an Event of
Default, the Company shall be entitled to vote or consent with respect to the
Pledged Shares in any manner not inconsistent with this Security Agreement or
any document or instrument delivered or to be delivered pursuant to or in
connection with any thereof and to receive all dividends paid with respect to
the Pledged Shares. If there shall have occurred and be continuing an Event of
Default and the Lender shall have notified the Company that the Lender desires
to exercise its proxy rights with respect to all or a portion of the Pledged
Shares, the Company hereby grants to the Lender an irrevocable proxy for the
Pledged Shares pursuant to which proxy the Lender shall be entitled to vote or
consent, in its discretion, and in such event the Company agrees to deliver to
the Lender such further evidence of the grant of such proxy as the Lender may
request.

        (b)  In the event that at any time or from time to time after the date
hereof, the Company, as record and beneficial owner of the Pledged Shares, shall
receive or shall become entitled to receive, any dividend or any other
distribution whether in securities or property by way of stock split, spin-off,
split-up or reclassification, combination of shares or the like, or in case of
any reorganization, consolidation or merger, and the Company, as record and
beneficial owner of the Pledged Shares, shall thereby be entitled to receive
securities or property in respect of such Pledged Shares, then and in each such
case, the Company shall deliver to the Lender and the Lender shall be entitled
to receive and retain all such securities or property as part of the Pledged
Shares as security for the payment and performance of the Secured Obligations;
provided, however, that until there shall have occurred and be continuing an
Event of Default, the Company shall be entitled to retain any cash dividends
paid on account of the Pledged Shares.

        (c)  Upon the occurrence and during the continuation of an Event of
Default, the Lender is authorized to sell the Pledged Shares and, at any such
sale of any of the Pledged Shares, if it deems it advisable to do so, to
restrict the prospective bidders or purchasers to persons or entities who
(1) will represent and agree that they are purchasing for their own account, for
investment, and not with a view to the distribution or sale of any of the
Pledged Shares; and (2) satisfy the offeree and purchaser requirements for a
valid private placement transaction under Section 4(2) of the Securities Act of
1933, as amended (the "Act"), and under Securities and Exchange Commission
Release Nos. 33-6383; 34-18524; 35-22407; 39-700; IC-12264; AS-306, or under any
similar statute, rule or regulation. the Company agrees that disposition of the
Pledged Shares pursuant to any private sale made as provided above may be at
prices and on other terms less favorable than if the Pledged Shares were sold at
public sale, and that the Lender has no obligation to delay the sale of any
Pledged Shares for public sale under the Act. The Company agrees that a private
sale or sales made under the foregoing circumstances shall be deemed to

7

--------------------------------------------------------------------------------

have been made in a commercially reasonable manner. In the event that the Lender
elects to sell the Pledged Shares, or part of them, and there is a public market
for the Pledged Shares, in a public sale the Company shall use its commercially
reasonable best efforts to register and qualify the Pledged Shares, or
applicable part thereof, under the Act and all state Blue Sky or securities laws
required by the proposed terms of sale and all expenses thereof shall be payable
by the Company, including, but not limited to, all costs of (i) registration or
qualification of, under the Act or any state Blue Sky or securities laws or
pursuant to any applicable rule or regulation issued pursuant thereto, any
Pledged Shares, and (ii) sale of such Pledged Shares, including, but not limited
to, brokers' or underwriters' commissions, fees or discounts, accounting and
legal fees, costs of printing and other expenses of transfer and sale.

        (d)  If any consent, approval or authorization of any state, municipal
or other governmental department, agency or authority should be necessary to
effectuate any sale or other disposition of the Pledged Shares, or any part
thereof, the Company will execute such applications and other instruments as may
be required in connection with securing any such consent, approval or
authorization, and will otherwise use its commercially reasonable best efforts
to secure the same.

        (e)  Nothing contained in this Paragraph 9 shall be deemed to limit the
other obligations of the Company contained in the Credit Agreement or this
Security Agreement and the rights of the Lender hereunder or thereunder.

        10.    Remedies.    Upon the occurrence and during the continuance of an
Event of Default, the Lender may, without notice to or demand on Company and in
addition to all rights and remedies available to the Lender with respect to the
Secured Obligations, at law, in equity or otherwise, do any one or more of the
following:

        (a)  Foreclose or otherwise enforce the Lender's security interest in
any manner permitted by law or provided for in this Security Agreement.

        (b)  Sell, lease or otherwise dispose of any Collateral at one or more
public or private sales at the Lender's place of business or any other place or
places, including, without limitation, any broker's board or securities
exchange, whether or not such Collateral is present at the place of sale, for
cash or credit or future delivery, on such terms and in such manner as the
Lender may determine.

        (c)  Recover from Company all costs and expenses, including, without
limitation, reasonable attorneys' fees (including the allocated cost of internal
counsel), incurred or paid by the Lender in exercising any right, power or
remedy provided by this Subsidiary Security Agreement.

        (d)  Require Company to assemble the Collateral and make it available to
the Lender at a place to be designated by the Lender.

        (e)  Enter onto property where any Collateral is located and take
possession thereof with or without judicial process.

        (f)    Prior to the disposition of the Collateral, store, process,
repair or recondition it or otherwise prepare it for disposition in any manner
and to the extent the Lender deems appropriate and in connection with such
preparation and disposition, without charge, use any trademark, tradename,
copyright, patent or technical process used by Company.

Company shall be given five (5) Business Days' prior notice of the time and
place of any public sale or of the time after which any private sale or other
intended disposition of Collateral is to be made, which notice Company hereby
agrees shall be deemed reasonable notice thereof. Upon any sale or other
disposition pursuant to this Security Agreement, the Lender shall have the right
to deliver, assign and transfer to the purchaser thereof the Collateral or
portion thereof so sold or disposed of. Each purchaser at any such sale or other
disposition (including the Lender) shall hold the Collateral free

8

--------------------------------------------------------------------------------

from any claim or right of whatever kind, including any equity or right of
redemption of Company and Company specifically waives (to the extent permitted
by law) all rights of redemption, stay or appraisal which it has or may have
under any rule of law or statute now existing or hereafter adopted.

        11.    Chief Place of Business; Collateral Location; Records
Location.    Company represents that the state in which it was organized and its
chief place of business are as set forth on Schedule 4 attached hereto; that the
only trade name(s) or style(s) used by Company are set forth on said Schedule 4;
and that, except as otherwise disclosed to the Lender in writing prior to the
date hereof, the Collateral and Company's records concerning the Collateral are
located at its chief place of business.

        12.    Waiver of Hearing.    Company expressly waives to the extent
permitted under applicable law any constitutional or other right to a judicial
hearing prior to the time the Lender takes possession or disposes of the
Collateral upon the occurrence and during the continuance of an Event of
Default.

        13.    Cumulative Rights.    The rights, powers and remedies of the
Lender under this Security Agreement shall be in addition to all rights, powers
and remedies given to the Lender by virtue of any statute or rule of law, the
Credit Agreement or any other agreement, all of which rights, powers and
remedies shall be cumulative and may be exercised successively or concurrently
without impairing the Lender's security interest in the Collateral.

        14.    Waiver.    Any forbearance or failure or delay by the Lender in
exercising any right, power or remedy shall not preclude the further exercise
thereof, and every right, power or remedy of the Lender shall continue in full
force and effect until such right, power or remedy is specifically waived in a
writing executed by the Lender. Company waives any right to require the Lender
to proceed against any person or to exhaust any Collateral or to pursue any
remedy in the Lender's power.

        15.    Setoff.    Company agrees that the Lender may exercise its rights
of setoff with respect to the Secured Obligations in the same manner as if the
Secured Obligations were unsecured.

        16.    Intellectual Property Collateral.    For purposes of this
Security Agreement, the following capitalized terms shall have the following
meanings:

        "Computer Hardware and Software Collateral" means all of Company's
right, title and interest in all now existing and hereafter created or acquired:

        (a)  Computer and other electronic data processing hardware, integrated
computer systems, central processing units, memory units, display terminals,
printers, features, computer elements, card readers, tape drives, hard and soft
disk drives, cables, electrical supply hardware, generators, power equalizers,
accessories and all peripheral devices and other related computer hardware;

        (b)  Software programs (including both source code, object code and all
related applications and data files), whether owned, licensed or leased,
designed for use on the computers and electronic data processing hardware
described in subparagraph (a) above;

        (c)  All firmware associated therewith;

        (d)  All documentation (including flow charts, logic diagrams, manuals,
guides and specifications) with respect to such hardware, software and firmware
described in subparagraph (a) through (c) above; and

        (e)  All rights with respect to all of the foregoing, including, without
limitation, any and all of Company's copyrights, licenses, options, warranties,
service contracts, program services, test rights, renewal rights and
indemnifications and any substitutions, replacements, additions or model
conversions of any of the foregoing.

        "Copyright Collateral" means copyrights and all semi-conductor chip
product mask works of Company, whether statutory or common law, registered or
unregistered, now or hereafter in force

9

--------------------------------------------------------------------------------




throughout the world including, without limitation, all of Company's right,
title and interest in and to all copyrights and mask works registered in the
United States Copyright Office or anywhere else in the world, and all
applications for registration thereof, whether pending or in preparation, all
copyright and mask work licenses, the right of Company to sue for past, present
and future infringements of any thereof, all rights of Company corresponding
thereto throughout the world, all extensions and renewals of any thereof and all
proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims damages and proceeds of suit.

        "Patent Collateral" means:

        (a)  All of Company's letters patent and applications for letters patent
throughout the world, including all of Company's patent applications in
preparation for filing anywhere in the world and with the United States Patent
and Trademark Office;

        (b)  All of Company's patent licenses;

        (c)  All reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the items described in clauses
(a) and (b); and

        (d)  All proceeds of, and rights associated with, the foregoing
(including license royalties and proceeds of infringements suits), the right of
Company to sue third parties for past, present or future infringements of any
patent or patent application of Company, and for breach of enforcement of any
patent license, and all rights corresponding thereto throughout the world.

        "Trademark Collateral" means:

        (a)  All of Company's trademarks, trade names, corporate names, business
names, fictitious business names, trade styles, service marks, certification
makers, collective marks, logos, other source of business identifiers, prints
and labels on which any of the foregoing have appeared or appear, designs and
general intangibles of a like nature (all of the foregoing items in this
clause (a) being collectively called a "Trademark"), now existing anywhere in
the world or hereafter adopted or acquired, whether currently in use or not, all
registrations and recordings thereof and all applications in connection
therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America or
any State thereof or any foreign country;

        (b)  All of Company's Trademark licenses;

        (c)  All reissues, extensions or renewals of any of the items described
in clauses (a) and (b);

        (d)  All of the goodwill of the business of Company connected with the
use of, and symbolized by the items described in, clauses (a) and (b), and

        (e)  All proceeds of, and rights of Company associated with, the
foregoing, including any claim by Company against third parties for past,
present or future infringement or dilution of any Trademark, Trademark
registration or Trademark license, or for any injury to the goodwill associated
with the use of any such Trademark or for breach or enforcement of any Trademark
license.

        "Trade Secrets Collateral" means common law and statutory trade secrets
and all other confidential or proprietary or useful information and all know-how
obtained by or used in or contemplated at any time for use in the business of
Company (all of the foregoing being collectively called a "Trade Secret"),
whether or not such Trade Secret has been reduced to a writing or other tangible
form including all documents and things embodying, incorporating or referring in
any way to such Trade Secret, all Trade Secret licenses, including the right to
sue for

10

--------------------------------------------------------------------------------




and to enjoin and to collect damages for the actual or threatened
misappropriation of any Trade Secret and for the breach or enforcement of any
such Trade Secret license.

        17.    Financing Statements.    The Company hereby acknowledges and
agrees that the Lender, in connection with the filing of any UCC financing
statements necessary to perfect or maintain the perfection of its Lien in the
Collateral hereunder, may utilize a general description of the Collateral, such
as "all now owned and hereafter acquired personal property of the Company."

        18    Governing Law.    This Security Agreement shall be governed by and
construed in accordance with the internal laws of the State of California.

        IN WITNESS WHEREOF, this Security Agreement is executed as of the day
and year first above written.

    [GUARANTOR]
 
 
By:
    

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Its:     

--------------------------------------------------------------------------------


 
 
By:
    

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Its:     

--------------------------------------------------------------------------------


 
 
BANK OF THE WEST, doing business as
UNITED CALIFORNIA BANK
 
 
By:
    

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Its:     

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.32



FORM OF GUARANTOR SECURITY AGREEMENT
RECITALS
AGREEMENT
